Citation Nr: 0619497	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-00 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
condition including herniated discs.

2.  Entitlement to service connection for left inguinal 
hernia status post (S/P) repair.

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for a bilateral foot 
condition.

5.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant has verified active duty service from October 
1981 to September 1984.  He also has unverified periods of 
service in the United States Marine Corp Reserves, including 
the Individual Ready Reserves (IRR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

The claimant has proffered evidence showing that he had 
periods of reserve duty, including Active Duty Training 
(ACDUTRA) as late as March 1989.  Medical records from Camp 
Pendleton Naval Hospital indicate that the veteran had 
surgery for an incarcerated hernia in March 1989.  The post-
operative instructions stated no PT, no PFT, marching, light 
duty, etc.  It would appear that the veteran may have been on 
ACDUTRA.  The veteran has also stated that he underwent a 
hemorrhodectomy at a service department facility in 1986.  
Furthermore, the veteran has provided dates and duty 
locations where he alleged to have sustained his injuries.  
Therefore, his service dates must be verified.
 
The RO has erroneously placed the burden of verifying periods 
of active duty and reserve military service on the claimant 
(see 38 C.F.R. § 3.159(c)(2)).  VA must perform its duty to 
assist the veteran in developing his claim.  Additional 
development to verify service dates and obtain all available 
evidence must be undertaken. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  All of the veteran's service dates 
must be verified.  The RO should contact 
National Personnel Records Center (NPRC) 
and any other available sources of 
information, the veteran's last reserve 
station, to verify dates of active duty 
and reserve duty military service.  

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for a low back 
condition including herniated discs; left 
inguinal hernia status post (S/P) repair; 
hemorrhoids; a bilateral foot condition; 
and a bilateral knee condition during all 
periods of service.  Efforts should also 
be made to obtain all service medical 
records held at reserve stations and all 
identified Naval Hospitals where the 
veteran received treatment.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  Thereafter, the veteran should be 
scheduled for VA examinations to 
determine the nature and etiology of a 
low back condition including herniated 
discs; left inguinal hernia status post 
(S/P) repair; hemorrhoids; a bilateral 
foot condition; and a bilateral knee 
condition found.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician. 

Based on the examination and review of 
the record, the physician should offer an 
opinion as to: 1) whether the veteran 
currently suffers from herniated lumbar 
discs; an inguinal hernia; chronic 
hemorrhoids; bilateral foot conditions; 
and bilateral knee conditions 2) the 
current nature and severity of the 
disabilities; and 3) whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
found disability was incurred as a result 
of an injury or disease incurred during 
active service; or, if unrelated to the 
service-connected disability was a 
congenital low back disorder aggravated 
by a service-connected disability.  An 
adequate explanation of the opinion must 
be included.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


